Per Curiam.
Respondent was admitted to practice by this Court in 1969. He resides in Latham, Albany County.
By decision dated October 22, 1998, this Court suspended respondent from practice for a period of one year (Matter of Doling, 254 AD2d 620 [1998]). The suspension was stayed upon several conditions set forth in the decision which stated that respondent could apply to this Court for termination of the suspension upon meeting the conditions.
Respondent now moves this Court to terminate the stayed suspension. Petitioner advises that it does not oppose the application and confirms that respondent has complied with the conditions set forth in this Court’s decision.
We grant respondent’s application and terminate the stayed suspension, effective immediately.
Cardona, P.J., Mercure, Crew III, Rose and Lahtinen, JJ., concur. Ordered that respondent’s application is granted; and it is further ordered that the stayed suspension imposed by this Court’s decision dated October 22, 1998 is terminated, effective immediately.